Citation Nr: 1532363	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia, dysthymic disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran had active service from August 1975 to July 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Veteran was scheduled to testify before a Veterans Law Judge at an October 2014 hearing by videoconference.  However, the Veteran failed to appear for the scheduled hearing.

Of note, the Veteran has sought service connection for an acquired psychiatric disability on a number of occasions.  This issue was before the Board in November 2014 when the Board remanded the issue for additional development.  That development has been completed and the appeal is ready for adjudication.

In that November 2014 remand, the Board noted that final decisions had been rendered by the RO.  The Board noted, however, that, as the Veteran and his attorney submitted additional official pertinent service records, following the promulgation of those final decision, pursuant to 38 C.F.R. § 3.156(c), the claim of service connection for a psychiatric disorder would be reconsidered rather than reopened following the submission of new and material evidence.   

In May 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his attorney were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which they did in June 2015. 



FINDING OF FACT

The Veteran's schizophrenia had its onset during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).

To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a). Psychosis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The claims file demonstrates that the Veteran served in the United States Army between August 1975 and July 1976.  A May 1976 personnel record demonstrates that the Veteran was given multiple assignments, he was initially assigned to be a clerk typist but failed to succeed in that position.  He was then assigned as his commanding officer's driver, as a typist again, to the shop office and finally to the automotive platoon, but the Veteran was unsuccessful in each role and was found to have no desire to learn.  The Veteran was described as having expressed on numerous occasions that he wished to get out of the Army.  Discharge was recommended as it was found that he had no military skill or bearing, and no desire to learn a skill or adapt to the Army way of life.  The Veteran's April 1976 mental health evaluation and report of medical examinations prior to discharge demonstrated no psychiatric disability.  The Veteran reported no nervous trouble, depression, or trouble sleeping in his April 1976 report of medical history prior to discharge.

The Veteran asserts that he developed a psychiatric disorder in service and continues to suffer from symptoms which began in service.  In support of the Veteran's claim are January 2014 letters from the Veteran's mother and aunt, which state that the Veteran wrote letters while in service that did not make sense and that he was different after discharge, demonstrating bizarre behavior upon his return from service.  

The first medical evidence demonstrating psychiatric symptoms is a May 1979 treatment record which reveals that the Veteran was admitted to the Warner Brown Hospital from jail.  The Veteran was shown to have bizarre behavior and was found to have a marijuana cigarette in his possession at the time of admission.  The Veteran was secluded and medicated for acute psychosis.  He was described as suspicious, paranoid and hostile with gross delusional thinking.  The Veteran was shown to improve within the next day or too but subsequently continued his delusional thinking.  He signed out against medical advice after four days of admission and no diagnosis was provided.

The Veteran returned to the hospital within the same month after he was shot following an altercation.  The Veteran was delusional, hostile and paranoid on admission.  It was noted that the Veteran seemed fairly well oriented and showed no appreciable depression or anxiety.  The diagnostic impression was schizophrenia, paranoid type, acute, severe, with gross distortion of reality, etiology undetermined.  

A December 1980 admission to Warner Brown Hospital additionally included a diagnosis of schizophrenia.  The Veteran was shown to have presented under petition to commit having tried to assault his children.  

At a January 1994 VA examination, the Veteran stated that he was unable to adjust to military life and unhappy about being trained to kill people.  The Veteran stated that he had problems maintaining employment because of behavior problems.  The examiner provided diagnoses of dysthymic disorder and possible personality disorder, the latter of which could not be confirmed by one interview.  The examiner noted that, according to the Veteran, his problems started during service but there was no objective evidence of that.

A December 1998 VA examination demonstrates that the Veteran reported that he was unable to hold a job since service and that he had felt depressed on and off for many years.  The VA examiner provided diagnoses of alcohol dependence, cocaine dependence and dysthymic disorder.
 
In a private March 2014 report, Dr. A.F. stated that the Veteran appeared to have found it difficult to adjust to military life and that he went from a normally functioning young man prior to military service to one with psychotic symptoms, which first appeared while in the military.  Dr. A.F stated that those symptoms worsened following military service.  Dr. A.F. stated that the Veteran did not adjust to the military lifestyle, which suggested that the Veteran's mental disorder was a result of his military experience and that this more likely than not created significant difficulties in his ability to function in occupational and social contexts.  

In a January 2015 VA examination report, the VA examiner found that it was clear that the Veteran suffered from some form of psychotic break in 1979 but was less clear whether he experienced another such break or what the etiology of the break might have been.  The examiner stated that given the Veteran's history and presentation, and review of the claims file, the examiner did not believe that there was significant clinical evidence which would suggest that the Veteran had a mental illness in the military or within the year following his discharge.  

In a February 2015 private evaluation, licensed psychologist Dr. H.G. stated that the Veteran had schizophrenia which more likely than not arose during the Veteran's military service and continued uninterrupted to the present.  Dr. H.G.  noted that she had reviewed the claims file and detailed the medical findings as well as the statements in support of the Veteran's claim from his family members in great depth.  The examiner stated that VA mental health records noted a diagnosis of mood disorder with alcohol dependence and cocaine abuse noting that the interaction revealed a theme of paranoia and mistrust, symptoms which were commonly associated with psychotic disorders.  She went on to note that often there was a misdiagnosis of individuals with dual diagnoses mental health issues and that it was possible that substance use and dependence masked the underlying psychotic disorder noting scholarly findings that when individuals were in remission from substance use and repentance positive symptoms of schizophrenia may be activated.  The examiner additionally noted that both a December 2014 VA examination which endorsed schizoid, avoidant and PTSD traits and the findings of Dr. A.F. in March 2014 pointed to diagnoses of schizophrenia.    

In a May 2015 VHA opinion, Dr. A.B., a clinical psychologist stated that following a review of the claims file it was clear that the Veteran had many challenges relating to others but that it was evident that those changes were either characterological or self-induced and not likely caused by his short time in the military.  Dr. A.B. stated that the Veteran's symptoms and behaviors most consistently reported throughout the Veteran's record consisted of interpersonal problems and problems conforming to social expectations and that no severe psychiatric symptoms were mentioned as factors in his failure to keep a job.  Dr. A.B. stated that the most likely explanation for the Veteran's difficulties was personality disorder and substance addiction.  Dr. A.B. explained that while one could argue that some of the Veteran's behavior in service may be interpreted as prodromal (early) symptoms it was a moot point since there was limited evidence that the Veteran went on to develop a chronic psychotic disorder following his service, noting that subsequent evaluations failed to demonstrate active psychosis.  

In consideration of this evidence and affording the Veteran the benefit of the doubt, the evidence is found to be in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The evidence of record includes the opinions of multiple medical professionals which conclude that there is no relationship between the Veteran's service and his psychiatric symptoms.  Instead, they suggest that the Veteran's first, 1979, clinical demonstration of such symptoms was wholly separate from service and may have been instead related to substance abuse.

Significantly, however, the findings against the Veteran's claim generally fail to adequately address the lay evidence of record, instead relying on the fact that the clinical evidence of record suggests that the Veteran did not have psychiatric symptoms in service or for years thereafter.  

Here, at least some of the Veteran's treating physicians and his examiners have determined that the Veteran has schizophrenia and the Veteran, his mother and his aunt all report that he had symptoms of that disorder in service and thereafter.  Thus, the evidence includes lay testimony which describes symptoms later supported by a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the reports of the Veteran's relatives and the Veteran himself demonstrate continuous symptoms of a psychosis since service.  

While the Veteran's service treatment records fail to include a diagnosis of a psychiatric disorder upon discharge, and the Veteran is only formally diagnosed with a psychiatric disorder several years after service, the lay evidence of record and the medical evidence of record demonstrating that the Veteran had psychiatric symptoms in service and continuous symptoms thereafter, puts the evidence for and against the Veteran's claim in equipoise.

Resolving doubt in favor of the Veteran, the Board finds that the Veteran's schizophrenia had its onset during service.  The claim of entitlement to service connection for an acquired psychiatric disorder-best characterized as schizophrenia-is therefore granted.  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for schizophrenia is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


